Exhibit 10.6

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) dated February 2, 2015, effective as
of immediately following the Closing, as defined in the Purchase Agreement, as
defined below, by and between Genesis Administrative Services, LLC, a Delaware
limited liability company (the “Company”), and Thomas DiVittorio (“Executive”).

 

WITNESSETH

 

WHEREAS, pursuant to the Purchase and Contribution Agreement, dated as of
August 18, 2014 (the “Purchase Agreement”), by and between the parent of the
Company, FC-GEN Operations Investment, LLC, a Delaware limited liability company
(“Genesis”), and Skilled Healthcare Group, Inc., a Delaware corporation
(“Skilled”), Skilled will contribute its assets to Genesis in exchange for
equity of Genesis.

 

WHEREAS, prior to the Closing, the Executive was employed by the Company
pursuant to an Amended and Restated Employment Agreement effective as of
April 1, 2011, as amended (the “Current Employment Agreement”);

 

NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter set forth, and intending to be legally bound hereby, the parties
hereto agree as follows:

 

1.                                      Offer and Acceptance of Employment. The
Company hereby agrees to continue to employ Executive as Chief Financial Officer
and Executive’s principal place of business shall be located at 101 E State
Street Kennett Square PA, 19348; provided that from time to time, Executive will
travel to the Company’s (or its subsidiaries’ or affiliates’) other offices or
locations, as may be necessary, appropriate or convenient to perform Executive’s
duties.  Executive accepts such employment and agrees to perform the customary
responsibilities of such position during the term of this Agreement. Executive
will perform such other duties as may from time to time be reasonably assigned
to Executive by the Chief Executive Officer of the Company or his designee (the
“CEO”), provided such duties are consistent with and do not interfere with the
performance of the duties described herein and are of a type customarily
performed by persons of similar title with similar companies. Nothing in this
Agreement shall preclude Executive from serving as a director, trustee, officer
of, or partner in, any other firm, trust, corporation or partnership or from
pursuing personal investments, as long as such activities do not interfere with
Executive’s performance of Executive’s duties hereunder or violate the terms of
Section 6 hereof. For purposes of this Agreement, a transfer of the Executive’s
employment among the Company, its subsidiaries or its affiliates, or to any
businesses operated by them (all such entities together, “Company Group”) shall
not be deemed to be a termination of the Executive’s employment, and the entity
to which Executive’s employment is transferred shall thereafter be deemed to be
the Company for purposes of this Agreement. Executive further agrees to serve as
an officer of Genesis Healthcare, Inc. and any other member of the Company
Group.

 

--------------------------------------------------------------------------------


 

2.                                 Period of Employment.

 

(a)                                   Period of Employment. The period of
Executive’s employment under this Agreement shall commence  immediately
following the Closing and shall, unless sooner terminated pursuant to Section 4,
terminate on the second anniversary of the Closing (such period, as extended
from time to time, herein referred to as the “Term”). Subject to Section 2(b),
and if the Term has not been terminated pursuant to Section 4, on the second
anniversary of the Closing and on each anniversary of the Closing thereafter
(each such anniversary, an “Automatic Extension Date”) the Term shall be
extended for an additional period of one year, except as otherwise provided in
Section 2(c).  If the Closing does not occur, this Agreement shall be null and
void and the Current Employment Agreement will continue to be in effect in
accordance with its terms.

 

(b)         Termination of Automatic Extension by Notice. The Company or
Executive may elect to terminate the automatic extension of the Term set forth
in Section 2(a) (“Automatic Extension”) by giving written notice of such
election. Any notice given hereunder must be given not less than 90 days prior
to the second anniversary of this Agreement or not less than 90 days prior to
the applicable Automatic Extension Date.

 

3.                                      Compensation and Benefits.

 

(a)                                 Base Salary. As long as Executive remains an
employee of the Company, Executive will be paid a base salary of $375,001.12
which shall continue at this rate, subject to adjustment as hereinafter
provided. Executive’s base salary shall be reviewed periodically and the Company
may increase such base salary, by an amount, if any, that the Company determines
to be appropriate. Any such increase shall not reduce or limit any other
obligation of the Company hereunder. Executive’s annual base salary payable
hereunder, as it may be increased from time to time and without reduction for
any amounts deferred as described below, is referred to herein as “Base Salary”.
Executive’s Base Salary, as in effect from time to time, may not be reduced by
the Company without Executive’s consent, provided that the Base Salary payable
under this paragraph shall be reduced to the extent Executive elects to defer or
reduce such salary under the terms of any deferred compensation or savings plan
or other employee benefit arrangement maintained or established by the Company.
The Company shall pay Executive the portion of Executive’s Base Salary not
deferred in accordance with its customary periodic payroll practices.

 

(b)                                 Incentive Compensation.  Executive shall be
eligible to participate in short-term and long-term incentive plans (including
any equity incentive plan) sponsored by the Company or its affiliates after the
Closing on terms and conditions similar to those applicable to other senior
executive officers of the Company generally, but at a level generally consistent
with Executive’s position with the Company and the Company’s then current
policies and practices.

 

2

--------------------------------------------------------------------------------


 

(c)                                  Benefits, Perquisites and Expenses.

 

(1)                                 Benefits. During the Term, Executive shall
be eligible to participate in (1) each welfare benefit plan sponsored or
maintained by the Company, including, without limitation, each life,
hospitalization, medical, dental, health, accident or disability insurance or
similar plan or program of the Company, and (2) each pension, profit sharing,
retirement, deferred compensation or savings plan sponsored or maintained by the
Company, in each case, whether now existing or established hereafter, to the
extent that Executive is eligible to participate in any such plan under the
generally applicable provisions thereof. With respect to the pension or
retirement benefits payable to Executive, Executive’s service credited for
purposes of determining Executive’s benefits and vesting shall be determined in
accordance with the terms of the applicable plan or program. Nothing in this
Section 3(c), in and of itself, shall be construed to limit the ability of the
Company to amend or terminate any particular plan, program or arrangement.

 

(2)                                 Vacation. During the Term, Executive shall
be entitled to the number of paid vacation days in each year determined by the
Company from time to time for its senior executive officers, but not less than
four (4) weeks in any year. Executive shall also be entitled to all paid
holidays given by the Company to its senior officers. Except as required by law,
vacation days which are not used during any calendar year may not be accrued,
nor shall Executive be entitled to compensation for unused vacation days, during
the Term or upon termination of employment.

 

(3)                                 Perquisites. During the Term, Executive
shall be entitled to receive such perquisites (e.g., fringe benefits) as are
generally provided to other senior officers of the Company in accordance with
the then current policies and practices of the Company.

 

(4)                                 Business Expenses. During the Term, the
Company shall pay or reimburse Executive for all reasonable expenses incurred or
paid by Executive in the performance of Executive’s duties hereunder, upon
presentation of expense statements or vouchers and such other information as the
Company may reasonably require and if in accordance with the generally
applicable written reimbursement or business expense policies and practices of
the Company in effect from time to time.  Any such expense reimbursement will be
made within thirty (30) days following Executive’s proper submission to the
Company of any required documentation, but in no event later than the last day
of the calendar year following the calendar year in which the reimbursable
expense was incurred.

 

4.                                      Employment Termination.

 

The Term of employment under this Agreement may be earlier terminated only as
follows:

 

(a)                                 Cause. The Company shall have the right to
terminate Executive’s employment for Cause. For purposes hereof, a termination
by the Company for “Cause” shall mean termination by action of the CEO upon at
least 15 days prior written notice to Executive

 

3

--------------------------------------------------------------------------------


 

specifying the particulars of the action or inaction alleged to constitute
“Cause” because of (1) Executive’s conviction of, or plea of guilty or nolo
contendere to, any felony (whether or not involving the Company or any other
member of the Company Group, as defined below) or any other crime involving
moral turpitude which subjects, or if generally known, would subject, any member
of the Company Group to public ridicule or embarrassment, (2) fraud or other
willful misconduct by Executive in respect of Executive’s obligations under this
Agreement, or (3) Executive’s continued willful and intentional failure to
substantially comply with the reasonable mandates of the CEO commensurate with
his/her position after a written demand for substantial compliance is delivered
to him/her by the CEO, which demand specifically identifies the mandate(s) with
which the CEO believes he/she has not substantially complied, and which failure
is not substantially corrected by him/her within 10 days after receipt of such
demand.  Executive shall not be considered to have failed to substantially
comply if (I) he/she fails to so comply by reason of total or partial incapacity
due to physical or mental illness or (II) the requested action is illegal. For
the avoidance of doubt, Executive shall not be subject to termination for Cause
if Executive acts or refrains from acting:  (1) in reliance upon and in
accordance with a resolution duly adopted by the Board of Directors of Genesis
Healthcare, Inc. (the “Board”); (2) in reliance upon and in accordance with the
advice of outside counsel to the Company; or (3) in the good faith reasonable
belief that an action is in the best interests of the Company (or in the case of
refraining from taking an action, that such action is not in the best interests
of the Company), provided, however, that the Executive may not act or refrain
from acting in reliance upon this Clause (3) where the CEO has issued a written
demand specifically directing the Executive to take or refrain from taking a
specified action.

 

(b)                           Without Cause. Notwithstanding anything to the
contrary contained in this Agreement, the Company may, at any time after at
least 90 days prior written notice in accordance with Section 4(f) hereof to
Executive, terminate Executive’s employment hereunder without Cause.

 

(c)                            Death or Disability. If Executive dies,
Executive’s employment shall terminate as of the date of death. If Executive
develops a disability, the Company may terminate Executive’s employment for
Disability. As used in this Agreement, the term “Disability” shall mean
incapacity due to physical or mental illness which has caused Executive to be
unable to perform the essential functions of Executive’s position with a
reasonable accommodation with the Company on a full time basis for (1) a period
of six consecutive months, or (2) for shorter periods aggregating more than six
months in any twelve month period. During any period of Disability, Executive
agrees to submit to reasonable medical examinations upon the reasonable request,
and at the expense, of the Company.

 

(d)                           Good Reason.

 

(1)                                 Except as provided in Section 4(d)(2),
Executive may terminate Executive’s employment at any time during the Term of
this Agreement for Good Reason upon not less than thirty (30) days’ prior
written notice given within one hundred and twenty (120) days after the event
purportedly giving rise to Executive’s right to elect; provided, however, that
the Company has not cured or otherwise corrected such event prior to the
expiration of such 30-

 

4

--------------------------------------------------------------------------------


 

day period. For purposes of this Agreement, “Good Reason” shall mean any of the
following, without Executive’s written consent:

 

(A)  the assignment to Executive by the Company of any duties materially
adversely inconsistent with Executive’s status with the Company or a substantial
alteration in the nature or status of Executive’s responsibilities from those in
effect immediately following the Closing, or a reduction in Executive’s titles
or offices as in effect immediately following the Closing, or any removal of
Executive from, or any failure to reelect Executive to, any of such positions,
except in connection with the termination of Executive’s employment for
Disability or Cause or as a result of Executive’s death or by Executive other
than for Good Reason;

 

(B)  a reduction by the Company in Executive’s Base Salary as in effect on the
date hereof or as the same may be increased from time to time during the term of
this Agreement;

 

(C)  Executive ceases to participate in long-term incentive plans (including any
equity incentive plan) sponsored by the Company or its affiliates after the
Closing, on terms and conditions similar to those applicable to other senior
executive officers of the Company generally, but at a level generally consistent
with Executive’s position with the Company and the Company’s then current
policies and practices;

 

(D)  any relocation of Executive’s principal place of employment to a location
more than forty-five (45) miles from Executive’s current residence to the
proposed relocated principal place of employment; provided, however, that, if
Executive currently resides more than forty-five (45) miles from the location
set forth in Section 1 of this Agreement, any relocation of Executive’s
principal place of employment to a location more than ten (10) miles further
than the distance from Executive’s current residence to the location set forth
in Section 1 of this Agreement.

 

(e)                                  Executive’s Voluntary Termination.
Notwithstanding anything to the contrary contained in this Agreement, Executive
may, at any time after at least 90 days prior written notice in accordance with
Section 4(g) hereof to the Company, terminate voluntarily Executive’s employment
hereunder.  Upon receiving such notice, the Company may relieve Executive of
some or all of Executive’s duties at any time during the notice period without
constituting “Good Reason” for termination.

 

5

--------------------------------------------------------------------------------


 

(f)                                   Expiration of Term. Executive’s employment
with the Company and its subsidiaries shall cease automatically on the
expiration of the Term if the Agreement is not renewed pursuant to
Section 2(b) of this Agreement (“Termination by Non-Renewal”).

 

(g)                                  Notice of Termination. Any termination,
except for death, pursuant to this Section 4 shall be communicated by a Notice
of Termination. For purposes of this Agreement, a “Notice of Termination” shall
mean a written notice which shall indicate those specific termination provisions
in this Agreement relied upon and which sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated.

 

(h)                                 Date of Termination. “Date of Termination”
shall mean (1) if this Agreement is terminated by the Company for Disability, 30
days after Notice of Termination is given to Executive (provided that Executive
shall not have returned to the performance of Executive’s duties on a full-time
basis during such 30-day period), (2) if Executive’s employment is terminated
due to Executive’s death, on the date of death; (3) if Executive’s employment is
terminated due to Executive’s voluntary resignation pursuant to Section 4(e),
the date specified in the notice given in accordance with said section; or
(4) if Executive’s employment is terminated for any other reason, the date
specified in the Notice of Termination in accordance with this Agreement.

 

5.                                           Payments upon Termination.

 

(a)              Termination Due to Death or Disability. Upon Executive’s death
or the termination of Executive’s employment by reason of the Disability of
Executive, to the extent not theretofore paid or provided, (1) the Company shall
pay to Executive’s estate or Executive, as applicable, (A) Executive’s full Base
Salary and other accrued benefits earned up to the last day of the month of
Executive’s death or termination of employment by reason of Executive’s
Disability in a lump sum 30 days after the Date of Termination or as otherwise
required by applicable law, (B) all deferred compensation of any kind (in
accordance with the terms of the plan), including, without limitation, any
amounts earned but not yet paid under any bonus plan in a lump sum 30 days after
the Date of Termination, and (C) if any bonus, under any bonus plan of the
Company, shall be payable in respect of the year in which Executive’s death or
termination of employment by reason of Executive’s Disability occurs, such
bonus(es) prorated up to the last day of the month of Executive’s death or
termination of employment by reason of Executive’s Disability in a lump sum 30
days after the Date of Termination, and (2) all restricted stock, stock option
and performance share awards made to Executive and outstanding as of the Date of
Termination shall automatically become fully vested as of the Date of
Termination.

 

(b)              Termination for Cause and Resignation Without Good Reason. If
Executive’s employment shall be terminated for Cause or Executive resigns during
the Term without Good Reason, the Company shall pay Executive, within 30 days
after the Date of Termination or as otherwise required by applicable law
(i) Executive’s full Base Salary through the Date of Termination at the rate in
effect at

 

6

--------------------------------------------------------------------------------


 

the time Notice of Termination is given and (ii) all deferred compensation of
any kind to which Executive is entitled on his Date of Termination in accordance
with the terms of any deferred compensation agreement. The Company shall have no
further obligations to Executive under this Agreement.

 

(c)               Termination by Executive for Good Reason or by the Company for
Reasons other than Cause, Disability or Death.

 

In the event (A) the Company terminates Executive’s employment during the Term
other than for Cause, death, or Disability (including if the Company terminates
Executive’s employment by Non-Renewal); or (B) Executive resigns during the Term
for Good Reason, then the Company will pay Executive (a) Executive’s Average
Base Salary (as defined below) and (b) Executive’s Average Assumed Cash
Incentive Compensation (as defined below), over the one-year periods following
termination of employment.  Payments under this Section 5(c) for Executive’s
Base Salary or Average Base Salary will be made in accordance with
Section 3(a) of this Agreement as if they were Base Salary.  All stock options,
stock awards and similar equity right, if any, granted to Executive and
outstanding as of the Date of Termination shall vest and become exercisable
immediately prior to the Date of Termination and shall remain exercisable for a
period of ninety (90) days following the Date of Termination (or, if sooner, the
end of the scheduled term).  “Executive’s Average Base Salary” means Executive’s
Base Salary for the most recent two years (including the year in which the Date
of Termination occurs) divided by two. “Executive’s Average Assumed Cash
Incentive Compensation” means all annual bonuses earned as incentive
compensation including under the Company’s annual performance bonus, but not
including the value of any long-term incentive awards, in consideration of
services for the two (2) most recent completed fiscal years prior to the Date of
Termination, divided by two (2), or the average annual bonuses earned in such
shorter number of fiscal years during which an annual bonus incentive program
existed.

 

The payments under this Section 5(c) are subject to, and conditional upon,
Executive executing a general release within 60 days after the Date of
Termination of all statutory and common law claims relating to employment and
termination from employment in the form attached hereto as Exhibit A (which
release must also be signed by the Company and promptly provided to Executive)
and such release becoming irrevocable during such 60-day period. Except as
provided in the following paragraph with respect to benefit coverage during such
60-day period, if the 60-day period begins in one taxable year and ends in a
second taxable year, no payments or benefits will commence until the second
taxable year (and, in such event, the first such payment will include any amount
that would, but for the requirement that the payment or benefit commence in the
second year, have been paid in the first such taxable year.)

 

In the event (A) the Company terminates Executive’s employment during the Term
other than for Cause, death, or Disability (including if the Company terminates
Executive’s employment by Non-Renewal); or (C) Executive resigns during the Term
for Good Reason, the Company shall also maintain in full force and effect, for
the continued benefit of Executive and Executive’s dependents for a period equal
to two (2) years, all employee insurance benefit plans and programs to which
Executive was entitled prior to the Date of Termination (including, without
limitation, the health, dental, vision, life and other voluntary insurance
programs, but

 

7

--------------------------------------------------------------------------------


 

specifically excluding any company paid disability plan or program provided by
the Company) if Executive’s continued participation is permissible under the
general terms and provisions of such plans and programs and Executive continues
to pay all applicable premiums. In the event that Executive’s participation in
any health, medical or life insurance plan or program is barred by the terms
thereof or by law, including the 2010 health care reform law, the Company shall
increase the payment above, by a lump sum amount equal to the premiums, if any,
that would have been paid with respect to Executive by the Company during the
two (2) year period described in the preceding sentence under the plans or
programs in which Executive’s participation is barred..  Coverage shall be
provided during the 60-day period following termination of employment whether or
not a release (described above) has been executed, but will not continue beyond
that time absent execution of, and failure to revoke, the required release.

 

Executive recognizes and accepts that the Company shall not, in any case, be
responsible for any additional amount, severance pay, termination pay, severance
obligation, incentive compensation payments, costs, attorney’s fees or other
damages whatsoever arising from termination of Executive’s employment, above and
beyond those specifically provided for herein. Notwithstanding anything herein
to the contrary, Executive shall maintain his/her rights under any Company
sponsored qualified or nonqualified retirement plan.

 

6.                                      Executive’s Covenants.  Executive hereby
acknowledges that this Agreement provides Executive with additional benefits
that he/she did not have under his/her prior agreement.

 

(a)                                 Nondisclosure. At all times during and after
the term of this Agreement, Executive shall not disclose or reveal to any
Unauthorized Person Confidential Information relating to the members of the
Company Group. For purposes of this Section 6, Confidential Information is all
information relating to the members of the Company Group that is not known by or
readily available to the general public or which becomes known by or readily
available to the general public as a result of any improper act or omission of
Executive. Notwithstanding anything herein to the contrary, Executive may reveal
information, as necessary, (i) pursuant to Executive’s conducting Company
business during the Term or (ii) when required to do so by a court of competent
jurisdiction, by any governmental agency having supervisory authority over the
business of the Company, by any administrative body or legislative body
(including a committee thereof) with jurisdiction to order Executive to divulge,
disclose or make accessible such information, or as otherwise required by law. 
For purposes of this Section 6, Unauthorized Person is any person or entity,
within or without the Company, who does not need to know the Confidential
Information in order to advance a legitimate business interest of the Company,
unless the Company has a relationship or agreement with that person or entity
such that the person or entity has an enforceable obligation to maintain the
confidentiality of the Confidential Information; provided that nothing in this
Section 6(a) shall prevent Executive from disclosing Confidential Information to
any person within or without the Company as Executive reasonably believes
necessary to facilitate the performance of Executive’s material duties and
responsibilities as specified in Section 1.

 

(b)                                 Non-Competition. During the Term hereof and
for a period of one (1) year

 

8

--------------------------------------------------------------------------------


 

following Executive’s termination of employment for any reason, Executive shall
not, except with the Company’s express prior written consent, directly or
indirectly, in any capacity, for the benefit of any entity or person:

 

(1)                                 Solicit any entity or person who is or
during such period becomes a customer, supplier, salesman, agent or
representative of any member of the Company Group, in any manner which
interferes or might interfere with such entity or person’s relationship with any
member of the Company Group, or in an effort to obtain such entity or person as
a customer, supplier, salesman, agent, or representative of any business in
competition with any member of the Company Group  which conducts operations
within 15 miles of any office or facility owned, leased or operated by any
member of the Company Group or in any county, or similar political subdivision,
in which any member of the Company Group conducts substantial business.

 

(2)                                 Solicit the employment of any person who is,
or was at any time during the three (3) months immediately prior to the
termination of Executive’s employment, an employee, consultant, officer or
director of any member of the Company Group (except for such employment by any
member of the Company Group);

 

(3)                                 Hire any person (whether as an employee,
officer, director, agent, consultant or independent contractor) who is, or was
at any time during the three (3) months prior to termination of Executive’s
employment, an officer or managing director of the any member of the Company
Group (except for such employment by any member of the Company Group);

 

(4)                                 Establish, engage, own, manage, operate,
join or control, or participate in the establishment, ownership (other than as
the owner of less than one percent of the stock of a corporation whose shares
are publicly traded), management, operation or control of, or be a director,
officer, employee, salesman, agent or representative of, or be a consultant to,
any entity or person in any business in competition with any member of the
Company Group, if such entity or person has any office or facility at any
location within 15 miles of any office or facility owned, leased or operated by
any member of the Company Group or conducts substantial business in any county,
or similar political subdivision, in which any member of the Company Group
conducts substantial business, or act or conduct himself/herself in any manner
which Executive would have reason to believe inimical or contrary to the best
interests of the Company.

 

(c)                             If Executive’s employment is terminated in any
manner, including non-renewal, other than by the Company with Cause or for
Disability, or by the Executive without Good Reason, the time period for the
restrictions in Section 6(b)(4) will be the same as the time period during which
Executive is to continue to receive his or her Base Salary under this Agreement
or, if the post-termination severance payments related to Base Salary is paid in
a lump sum, the time period for the restrictions in Section 6(b)(4) will equal
to the number of years of Base Salary payable to the Executive as severance
(e.g., if  Executive is entitled to payments under Section 5(c), time period for
the restrictions in Section 6(b)(4) will equal one year).

 

9

--------------------------------------------------------------------------------


 

(d)                            Enforcement. Executive acknowledges that any
breach by Executive of any of the covenants and agreements of this Section 6
(“Covenants”) will result in irreparable injury to the Company for which money
damages could not adequately compensate the Company, and therefore, in the event
of any such breach, the Company shall be entitled, in addition to all other
rights and remedies which the Company may have at law or in equity, to have an
injunction issued by any competent court enjoining and restraining Executive
and/or all other entities or persons involved therein from continuing such
breach. The existence of any claim or cause of action which Executive or any
such other entity or person may have against the Company shall not constitute a
defense or bar to the enforcement of any of the Covenants. If the Company is
obliged to resort to litigation to enforce any of the Covenants which has a
fixed term, then such term shall be extended for a period of time equal to the
period during which a material breach of such Covenant was occurring, beginning
on the date of a final court order (without further right of appeal) holding
that such a material breach occurred, or, if later, the last day of the original
fixed term of such Covenant.   For purposes of Section 8(d), the term “Company”
shall include all affiliates and subsidiaries of the Company.

 

(e)                             Consideration. Executive expressly acknowledges
that the Covenants are a material part of the consideration bargained for by the
Company and, without the agreement of Executive to be bound by the Covenants,
the Company would not have agreed to enter into this Agreement.

 

(f)                              Scope. If any portion of any Covenant or its
application is construed to be invalid, illegal or unenforceable, then the other
portions and their application shall not be affected thereby and shall be
enforceable without regard thereto. If any of the Covenants is determined to be
unenforceable because of its scope, duration, geographical area or similar
factor, then the court making such determination shall have the power to reduce
or limit such scope, duration, area or other factor, and such Covenant shall
then be enforceable in its reduced or limited form.

 

7.                                      No Obligation to Mitigate Damages; No
Effect on Other Contractual Rights.

 

Executive shall not be required to mitigate damages or the amount of any payment
provided for under this Agreement by seeking other employment or otherwise, nor
shall the amount of payment provided for under this Agreement be reduced by any
compensation earned by Executive as the result of employment by another employer
after the Date of Termination, or otherwise. The amounts payable to Executive
under Section 5 hereof shall not be treated as damages but as severance
compensation to which Executive is entitled by reason of termination of
Executive’s employment in the circumstances contemplated by this Agreement.

 

8.                                      Duties Upon Termination.

 

(a)                                 Return of Materials. Executive agrees that
he/she will, upon termination of his/her employment with the Company for any
reason whatsoever, deliver to the Company or where delivery of the documents is
not feasible, such as electronic documents and records, destroy any and all
records, forms, contracts, memoranda, work papers, lists of names or other
customer data and any other articles or papers which have come into Executive’s
possession by reason of

 

10

--------------------------------------------------------------------------------


 

his/her employment with the Company or which he/she holds for the Company,
regardless of whether or not any of said items were prepared by Executive, and
he/she shall not retain memoranda or copies of any of said items. Executive
shall assign to the Company all rights to trade secrets and the products
relating to the Company’s business developed by Executive alone or in
conjunction with others at any time alike employed by the Company.
Notwithstanding anything herein to the contrary, Executive may retain this
Agreement, any documents relating to this Agreement and any documents relating
to Executive’s compensation, benefits, retirement plans and deferred
compensation plans, and Executive may retain copies of certain non-confidential
materials, with the prior consent of the CEO.

 

(b)                                 Resignation from All Positions.
Notwithstanding any other provision of this Agreement, upon the termination of
Executive’s employment for any reason, unless otherwise requested by the CEO,
Executive shall immediately resign from all positions that he/she holds or has
ever held with any member of the Company Group (and with any other entities with
respect to which the Company has requested Executive to perform services).
Executive hereby agrees to execute any and all documentation to effectuate such
resignations upon request by the Company, but he/she shall be treated for all
purposes as having so resigned upon termination of his/her employment,
regardless of when or whether he/she executes any such documentation.

 

(c)                                  Cooperation. For a period of two (2) years
following the termination of Executive’s employment, Executive will respond to
reasonable, limited inquiries from any member of the Company Group with respect
to matters within Executive’s knowledge. Executive need only respond to such
inquiries by telephone or E-mail, and the amount of detail in such response and
the promptness with which it is made will depend on, among other things, the
other demands on Executive’s time.

 

9.                                      Miscellaneous.

 

(a)                               Notices. All notices, requests, demands,
consents or other communications required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been duly given if and
when (1) delivered personally, (2) mailed by first class certified mail, return
receipt requested, postage prepaid, or (3) sent by a nationally recognized
express courier service, postage or delivery changes prepaid, with receipt, or
(4) delivered by telecopy (with receipt, and with original delivered in
accordance with any of (1), (2) or (3) above) to the parties at their respective
addresses stated below or to such other addresses of which the parties may give
notice in accordance with this Section.

 

To Executive at the Executive’s address in the Company’s records.

 

To the Company at:

 

Genesis Administrative Services, LLC

101 East State Street

Kennett Square PA 19348

Attention: Law Department

Attention: CEO

 

11

--------------------------------------------------------------------------------


 

And with a copy to:

 

The Chairman of the Board at the address provided to the Executive by the
Company from time to time

 

And with a copy to:

 

The Chairman of the Compensation Committee at the address provided to the
Executive by the Company from time to time

 

(b)                                 Entire Understanding. This Agreement sets
forth the entire understanding between the parties with respect to the subject
matter hereof and supersedes all prior and contemporaneous, written, oral,
expressed or implied, communications, agreements and understandings with respect
to the subject matter hereof. Upon effectiveness of this Agreement, this
Agreement supersedes all prior agreements (including but not limited to the
Current Employment Agreement) and discussions between the Company and Executive
regarding the same subject matter.

 

(c)                                  Modification. Except for increases in
compensation made as provided in section 3(a), this Agreement shall not be
amended, modified, supplemented or terminated except in writing signed by both
parties. No action taken by the Company hereunder, including without limitation
any waiver, consent or approval, shall be effective unless recommended by the
CEO and approved by the Board.

 

(d)                                 Termination of Prior Employment Agreements.
All prior employment agreements between Executive and the Company and/or any of
its affiliates (and any of their predecessors) are hereby terminated as of the
Effective Date.

 

(e)                                  Assignability and Binding Effect. This
Agreement (including the covenants set forth in Section 6) shall inure to the
benefit of and shall be binding upon the Company and its successors (including
successors to all or substantially all of the Company’s assets) and permitted
assigns and upon Executive and Executive’s heirs, executors, legal
representatives, successors and permitted assigns. This Agreement, including but
not limited to the covenants contained in Section 6 above, may be assigned or
otherwise transferred by the Company to any of its successors (including
successors to all or substantially all of the Company’s assets), subsidiaries or
other affiliates and by such transferees to its subsidiaries or other
affiliates, provided that, in any assignment or transfer the assignee or
transferee agrees to be bound by the terms and conditions hereof. Upon
assignment or transfer, the “Company” herein shall mean the buyer, assignee or
transferee of this Agreement. This Agreement may not, however, be assigned by
Executive to a third party, nor may Executive delegate his/her duties under this
Agreement.

 

(f)                                   Severability. If any provision of this
Agreement is construed to be invalid, illegal

 

12

--------------------------------------------------------------------------------


 

or unenforceable, then the remaining provisions hereof shall not be affected
thereby and shall be enforceable without regard thereto.

 

(g)                                  Counterparts. This Agreement may be
executed in any number of counterparts, each of which when so executed and
delivered shall be an original hereof, and it shall not be necessary in making
proof of this Agreement to produce or account for more than one counterpart
hereof.

 

(h)                                 Section Headings. Section and subsection
headings in this Agreement are inserted for convenience of reference only, and
shall neither constitute a part of this Agreement nor affect its construction,
interpretation, meaning or effect.

 

(i)                                     References. All words used in this
Agreement shall be construed to be of such number and gender as the context
requires or penults.

 

(j)                                    Governing Law and Venue. This Agreement
is made under, and shall be governed by, construed and enforced in accordance
with, the substantive laws of the Commonwealth of Pennsylvania applicable to
agreements made and to be performed entirely therein.  The parties consent to
the authority and exclusive jurisdiction of the Court of Common Pleas for
Chester County, Pennsylvania or the United States District Court for the Eastern
District of Pennsylvania for purposes of any dispute related to this Agreement.

 

(k)                                 Approval and Authorizations. The execution
and the implementation of the terms and conditions of this Agreement have been
fully authorized by the Board of Managers of the Company upon the recommendation
of the CEO.

 

(l)                                     Indulgences, Etc. Neither the failure
nor delay on the part of either party to exercise any right, remedy, power or
privilege under this Agreement shall operate as a waiver thereof, nor shall the
single or partial exercise of any right, remedy, power or privilege preclude any
other or further exercise of the same or any other right, remedy, power or
privilege, nor shall any waiver of any right, remedy, power or privilege with
respect to any occurrence be construed as a waiver of such right, remedy, power
or privilege with respect to any other occurrence. No waiver shall be effective
unless it is in writing and is signed by the party asserted to have granted such
waiver.

 

(m)                                  Attorney’s Fees.  In the event that
Executive institutes any legal action to enforce Executive’s rights under, or to
recover damages for breach of this Agreement, Executive, if Executive is the
prevailing party, shall be entitled to recover from the Company any reasonable
expenses for attorney’s fees and disbursements incurred by Executive.

 

(n)                                      Code Section 409A. This Agreement is
intended to comply with Code Section 409A and Treasury Regulations thereunder
(“409A”) and shall be administered and interpreted accordingly, including,
without limitation, interpretation of “termination of employment” in a manner
consistent with the definition of separation from service under 409A.  Any
installment payments hereunder shall be treated as separate payments for
purposes of 409A’s rules regarding treatment of installment payments as single
versus separate payments.

 

13

--------------------------------------------------------------------------------


 

Notwithstanding any other Section of this Agreement, any reimbursements
hereunder (other than tax gross-up payments) shall be made by the end of the
calendar year following the calendar year in which the related expense is
incurred (or by such earlier date prescribed elsewhere in this Agreement).  Any
expense reimbursements hereunder during a calendar year will not affect the
amount of expenses eligible for reimbursement during any other calendar year. 
The right to any expense reimbursement pursuant to this Agreement shall not be
subject to liquidation or exchange for any other benefit.  Notwithstanding any
other Section of this Agreement, reimbursement of expenses incurred due to a tax
audit or litigation and any tax-gross up payment shall be made by the end of the
calendar year following the calendar year in which the related taxes are
remitted to the applicable taxing authority, or where no taxes are remitted, the
end of the calendar year following the calendar year in which the audit is
completed or there is a final and nonappealable settlement or other resolution
of the litigation (or by such earlier date prescribed elsewhere in this
Agreement.)  In the event Executive is a specified employee of a public company
on the Date of Termination then, to the extent required by 409A, payments
hereunder shall be made or commence, as applicable, on the first day of the
month following the six-month anniversary of the Date of Termination, with
amounts that would have been paid during such six-month delay included in the
first payment. Notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under 409A, if any payments are due under Section 5(c) with respect to a
termination of employment which occurred during 2015, such payments shall be
made under payment timing rules provided for substantially similar payments
under the Current Employment Agreement.

 

(o)                                      Indemnification. (i) The Company shall
maintain in effect, during the Term and for a period of at least six (6) years
following the Term, directors’ and officers’ liability insurance and fiduciary
liability insurance covering Executive and his Legal Representatives (as defined
below), with benefits and levels of coverage at least as favorable as that
provided under the Company’s policies as of immediately following the Closing. 
Such insurance shall be obtained from an insurance carrier with the same or
better credit rating as the Company’s insurance carrier, with respect to such
policies, as of immediately following the Closing. The Company shall indemnify
Executive and Executive’s beneficiaries and successors (the “Legal
Representatives”) to the fullest extent permitted by applicable law against all
costs, charges, damages, amounts paid in settlement or expenses (including
reasonable attorneys’ fees) whatsoever incurred or sustained by Executive or
Executive’s Legal Representatives in connection with any threatened, pending or
completed action, suit or proceeding to which Executive or Executive’s Legal
Representatives may be made a party as a result of the entering into of this
Agreement or the performance of services hereunder. This indemnification
provision is in addition to, and is not in substitution for, any other
indemnification rights that Executive might have under any insurance policy, the
Company’s governance documents, or any other plan, policy or agreement which
provides indemnification rights for Executive; provided, however, that any
indemnity payments made pursuant to this Section (o) shall not be duplicative of
payments made pursuant to any insurance policy, the Company’s governance
documents, or any other plan, policy or agreement which provides indemnification
rights for Executive.

 

(ii) Notice of Claim. Executive shall give to the Company notice of any claim
made against him / her for which indemnification will or could be sought under
this Section

 

14

--------------------------------------------------------------------------------


 

(o). In addition, Executive shall give the Company such information and
cooperation as it may reasonably require and as shall be within Executive’s
power, at such times and places as are convenient for Executive.

 

(iii)                                  Defense of Claim. With respect to any
claim under this Section (o) as to which Executive notifies the Company of the
commencement thereof:

 

(A)                                  The Company will be entitled to participate
therein at its own expense; and

 

(B)                                  To the extent that it may wish, the Company
will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to Executive, which in the Company’s sole discretion may be regular
counsel to the Company and may be counsel to other officers and directors of any
member of the Company Group.

 

(C)                                  The Company shall not be liable to
indemnify Executive under this Section (o) for any amounts paid in settlement of
any action or claim effected without its written consent. The Company shall not
settle any action or claim in any manner without Executive’s written consent,
which (i) would impose any penalty or limitation on Executive, or (ii) does not
deny all liability and wrongdoing by Executive.. Neither the Company nor
Executive will unreasonably withhold or delay their consent to any proposed
settlement.

 

(iv)                                   Timing of Payment. The Company shall pay
all costs and expenses (including reasonable attorneys’ fees) incurred by
Executive or Executive’s Legal Representatives in connection with the
investigation, defense, settlement or appeal of any action, suit or proceeding
within thirty days of presentation to the Company of an itemized statement of
such costs and expenses. The Company shall pay any damages or settlement amounts
to the claiming party when such amounts are due and owing under any court order
or settlement document. If the Company does not pay any amounts on a timely
basis, Executive or his Legal Representatives may bring a claim for payment
against the Company and the Company shall pay Executive’s or his Legal
Representative’s costs and expenses (including reasonable attorneys’ fees) in
connection with such claim.

 

(v)                                      Survival. Notwithstanding anything
contained herein to the contrary, the provisions of this Section (o) shall
survive the termination of this Agreement.

 

[Signature Page follows]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above mentioned, under seal, intending to be legally bound hereby.

 

 

GENESIS ADMINISTRATIVE SERVICES, LLC

 

 

 

 

 

By:

 

/s/ George V. Hager, Jr.

 

 

Name:

George V. Hager, Jr.

 

 

Title:

Chief Executive Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

/s/ Thomas DiVittorio

 

 

Thomas DiVittorio

 

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]

 

16

--------------------------------------------------------------------------------


 

FORM OF RELEASE AGREEMENT

 

This Release Agreement (“Release”) is entered into as of this      day of
                      ,       , hereinafter “Execution Date”, by and between
Thomas DiVittorio (hereinafter “Employee”), and Genesis Administrative Services,
LLC and its successors and assigns (hereinafter, the Company”). The Employee and
the Company are sometimes collectively referred to as the “Parties”.

 

1.                                      The Employee’s employment with the
Company is terminated effective the      day of                     ,         ,
(hereinafter “Termination Date”). The Parties have agreed to avoid and resolve
any alleged existing or potential disagreements between them arising out of or
connected with the Employee’s employment with the Company including the
termination thereof. The Company expressly disclaims any wrongdoing or any
liability to the Employee.

 

2.              The Company agrees to provide the Employee the severance
benefits provided for in his/her Employment Agreement with the Company, after
he/she executes this Release and the Release becomes effective pursuant to its
terms.

 

3.              Employee represents that he/she has not filed, and will not
file, any complaints, lawsuits, administrative complaints or charges relating to
his/her employment with, or resignation from, the Company, provided, however,
that nothing contained in this Section 3 shall prohibit Employee from bringing a
claim to challenge the validity of the ADEA Release in Section 9 herein. 
Employee acknowledges that he / she has been paid all salary, bonuses, and other
compensation and reimbursable expenses due him / her from the Company. Employee
further represents that he / she has advised the Company’s General Counsel or
Compliance Officer of any potential violation of law, regulation, contractual
obligation or Company policy, by the Company or any entity acting for the
Company, of which he / she is aware.  In consideration of the benefits described
in Section 2, for Employee and Employee’s heirs, administrators,
representatives, executors, successors and assigns (collectively, “Releasers”),
Employee agrees to release the Company, its subsidiaries, affiliates, and their
respective parents, direct or indirect subsidiaries, divisions, affiliates and
related companies or entities, regardless of its or their form of business
organization, any predecessors, successors, joint ventures, and parents of any
such entity, and any and all of their respective past or present shareholders,
partners, directors, officers, employees, consultants, independent contractors,
trustees, administrators, insurers, agents, attorneys, representatives and
fiduciaries, including without limitation all persons acting by, through, under
or in concert with any of them (collectively, the “Released Parties”), from any
and all claims, charges, complaints, causes of action or demands of whatever
kind or nature that Employee and his/her Releasers now have or have ever had
against the Released Parties, whether known or unknown, including but not
limited to: wrongful or tortious termination; constructive discharge; implied or
express employment contracts and/or estoppel; discrimination and/or retaliation
under any federal, state or local statute or regulation, specifically including
any claims Employee may have under the Americans with Disabilities

 

17

--------------------------------------------------------------------------------


 

Act, Title VII of the Civil Rights Act of 1964 as amended, the discrimination or
other employment laws of the Commonwealth of Pennsylvania; any claims brought
under any federal or state statute or regulation for non-payment of wages or
other compensation, including grants of stock options or any other equity
compensation; and libel, slander, or breach of contract other than the breach of
this Release. This Release specifically excludes claims, charges, complaints,
causes of action or demand that (a) post-date the Termination Date, (b) relate
to any unemployment compensation claim Employee may have, (c) involve rights to
receive vested benefits to which Employee is entitled as of the Termination Date
under any qualified or nonqualified employee benefit plans and arrangements of
the Company, or (d) relate to claims for indemnification as provided under
applicable law, any applicable insurance policies, e.g., directors and officers
insurance, the Articles of Incorporation or By-Laws of the Company or any
affiliate of the Company, or any applicable policy statements or indemnification
agreements by or with the Company or any affiliate of the Company.

 

4.              The Company, on its own behalf and on behalf of the Released
Parties, hereby releases Employee from all claims, causes of actions, demands or
liabilities which arose against the Employee on or before the time it signs this
Agreement. This release covers any claims, whether the facts or circumstances
giving rise to them are currently known or unknown. This Paragraph, however,
does not apply to or adversely affect any claims against Employee which allege
or involve the following: (i) a failure to deal fairly with the Company or its
shareholders in connection with a matter in which Employee has a conflict of
interest; (ii) a violation of criminal law, unless Employee has reasonable cause
to believe that his/her conduct was lawful; or (iii) willful misconduct or gross
negligence by Employee; or (iv) post-termination obligations owed by him/her to
the Company under the Employment Agreement date February 2, 2015 between the
Company and the Employee. The Company will indemnify Employee for reasonable
attorneys’ fees, costs and damages which may arise in connection with any
proceeding by the Company or any Released Party which is inconsistent with this
Release by the Company and the Released Parties.

 

5.              Employee agrees to keep the fact that this Release exists and
the terms of this Release in strict confidence except to his/her immediate
family and his/her financial and legal advisors on a need-to-know basis, except
as required by law.

 

6.              Employee agrees not to make any derogatory statement with regard
to the performance, character, or reputation of the Company, its personnel or
employees, officers, owners, or attorneys and any and all related entities, or
assert that any current or former employee, agent, director or officer of same
has acted improperly or unlawfully with respect to Employee.  Employee
acknowledges that during his/her employment with Employer he/she was one of
Employer’s highest level executives.  Employee further acknowledges that he/she
participated in and was privy to attorney-client communications and other
privileged matters.  In addition to his/her post-termination non-disclosure
obligations, Employee further agrees that he/she will also keep all such
communications and matters confidential.  Employee agrees that he/she will not
provide information or testimony about any information he/she gained through
his/her employment with Employer unless requested by Employer or unless Employee
receives an enforceable subpoena compelling his/her

 

18

--------------------------------------------------------------------------------


 

testimony.  Employee agrees to promptly notify Company of the receipt of any
such subpoena.  Employee also agrees not to communicate in any manner with the
press (including, without limitation, internet, television, radio, magazine, and
newspaper) without the express written consent of the Company, regarding the
Company and its business activities.

 

7.              Employee warrants that no promise or inducement has been offered
for this Release other than as set forth herein and that this Release is
executed without reliance upon any other promises or representations, oral or
written. Any modification of this Release must be made in writing and be signed
by Employee and the Company.

 

8.              If any provision of this Release or compliance by Employee or
the Company with any provision of the Release constitutes a violation of any
law, or is or becomes unenforceable or void, then such provision, to the extent
only that it is in violation of law, unenforceable or void, will be deemed
modified to the extent necessary so that it is no longer in violation of law,
unenforceable or void, and such provision will be enforced to the fullest extent
permitted by law. If such modification is not possible, such provision, to the
extent that it is in violation of law, unenforceable or void, will be deemed
severable from the remaining provisions of this Release, which provisions will
remain binding on both Employee and the Company. This Release is governed by,
and construed and interpreted in accordance with the laws of the State of
Pennsylvania, without regard to principles of conflicts of law. Employee
consents to venue and personal jurisdiction in the State of Pennsylvania for
disputes arising under this Release. This Release represents the entire
understanding with the Parties with respect to subject matter herein, no oral
representations have been made or relied upon by the Parties.

 

9.              In further recognition of the above, Employee hereby releases
and discharges the Released Parties from any and all claims, actions and causes
of action that he/she may have against the Released Parties, as of the date of
the execution of this Release, arising under the Age Discrimination in
Employment Act of 1967, as amended (“ADEA”), and the applicable rules and
regulations promulgated thereunder.  The Employee acknowledges and understands
that ADEA is a federal statute that prohibits discrimination on the basis of age
in employment, benefits and benefit plans. Employee specifically agrees and
acknowledges that: (A) the release in this Section 9 was granted in exchange for
the receipt of consideration that exceeds the amount to which he/she would
otherwise be entitled to receive upon termination of his/her employment;
(B) his/her waiver of rights under this Release is knowing and voluntary as
required under the Older Workers Benefit Protection Act; (B) that he/she has
read and understands the terms of this Release; (C) he/she has hereby been
advised in writing by the Company to consult with an attorney prior to executing
this Release; (D) the Company has given him/her a period of up to twenty-one
(21) days within which to consider this Release, which period shall be waived by
the Employee’s voluntary execution prior to the expiration of the twenty-one day
period; and (E) following his/her execution of this Release he/she has seven
(7) days in which to revoke his/her release as set forth in this Section 9 only
and that, if he/she chooses not to so revoke, the Release in this Section 9
shall then become effective and enforceable and the payment listed above shall
then be made to his/her in accordance with the terms of this Release. To cancel
this Release, Employee understands that he/she must give a written revocation to
the General Counsel of the Company, either by hand delivery or

 

19

--------------------------------------------------------------------------------


 

certified mail within the seven-day period. If he/she rescinds the Release, it
will not become effective or enforceable and he/she will not be entitled to any
benefits from the Company.

 

10.       EMPLOYEE ACKNOWLEDGES AND AGREES THAT HE/SHE HAS   CAREFULLY READ AND
VOLUNTARILY SIGNED THIS RELEASE, THAT HE/SHE HAS HAD AN OPPORTUNITY TO CONSULT
WITH AN ATTORNEY OF HIS/HER CHOICE, AND THAT HE/SHE SIGNS THIS RELEASE WITH THE
INTENT OF RELEASING THE RELEASED PARTIES TO THE EXTENT SET FORTH HEREIN.

 

11.       In the event that any provision of this Release should be held to be
invalid or unenforceable, each and all of the other provisions of this Release
shall remain in full force and effect. If any provision of this Release is found
to be invalid or unenforceable, such provision shall be modified as necessary to
permit this Release to be upheld and enforced to the maximum extent permitted by
law.

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

 

 

Genesis Administrative Services, LLC

 

Thomas DiVittorio

 

 

 

 

 

 

Dated:

 

 

Dated:

 

 

20

--------------------------------------------------------------------------------